Case 2:19-cv-03796-SVW-DFM Document 21 Filed 06/25/20 Page 1 of 1 Page ID #:241




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



  BRIAN FIGUEROA,                           No. CV 19-03796-SVW (DFM)

            Petitioner,                     Order Accepting Report and
                                            Recommendation of United States
               v.                           Magistrate Judge

  W. L. MONTGOMERY, Warden,

            Respondent.



        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  records on file herein, and the Report and Recommendation of the United
  States Magistrate Judge. No objections to the Report and Recommendation
  were filed, and the deadline for filing objections has passed. The Court accepts
  the report, findings, and recommendations of the Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered denying the
  Petition with prejudice as untimely.


  Date:    June 25, 2020                     ___________________________
                                             STEPHEN V. WILSON
                                             United States District Judge
